           Case MDL No. 2804 Document 5119 Filed 08/05/19 Page 1 of 1



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      City of Prescott v. Allergan PLC, et al.,                         )              MDL No. 2804
              D. Arizona, C.A. No. 3:19-08165                           )


                ORDER VACATING CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Prescott) on June 12, 2019. Prior to
expiration of that order's 7-day stay of transmittal, plaintiff in Prescott filed a notice of opposition
to the proposed transfer. Plaintiff later filed a motion and brief to vacate the conditional transfer
order. The Panel has now been informed that Prescott was remanded to the Yavapai County
Superior Court, Arizona, by the Honorable Susan M. Brnovich in an order filed on August 2, 2019.

      IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
"CTO-96" filed on June 12, 2019, is VACATED insofar as it relates to this action.


                                                        FOR THE PANEL:



                                                        John W. Nichols
                                                        Clerk of the Panel
